Per Curiam. Petitioner asks that we issue a Writ of Certiorari to the Clerk of the Circuit Court of Pulaski County, Fifth Division, ordering a supplementation of the record. Petitioner alleges that the complete closing arguments are not contained in the record, rather the record contains only objections raised during the argument. The petitioner does not allege that he requested that arguments be reported, nor is it alleged that the trial court ordered it reported, nor is it alleged that it was reported. Ark. Stat. Ann. § 22-352 (Repl. 1962) sets out the duties of the court reporter: Duties — Contents of stenographic report. — The duty of the stenographer shall be to attend all terms of the circuit court held within and for the circuit for which he is appointed, and he shall, when so requested by either party, make a stenographic record of all oral proceedings had in such court, including the testimony of witnesses with the questions to them, verbatim, the oral instructions of the court and any further proceedings or matter, when directed by the presiding judge or upon request of counsel to do so, and whenever during the progress of the cause any question arises as to the admissibility or rejection of evidence or any other matter causing an argument to the court, such argument shall not be recorded by the stenographer unless requested by the counsel in said cause, but he shall briefly note the objections made and the ruling thereon and any exception taken by either party or his counsel to such ruling. See also, the last four full paragraphs of McCain v. State, 132 Ark. 497, 201 S.W. 840 (1918). Unless the reporting of the arguments was requested or was ordered reported, we will not issue a writ of certiorari to complete the record.